Citation Nr: 1437263	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, secondary to herbicide exposure.  

2.  Entitlement to service connection for basal cell skin cancer, secondary to herbicide exposure.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from January 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the issues on appeal.  

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2012.  The hearing record could not be transcribed and the Veteran was offered the opportunity to present testimony at another Board hearing.  He requested another hearing, and in May 2013, the appellant testified at a Travel Board hearing before the undersigned VLJ.  A transcript is of record and associated with the Veteran's Virtual VA eFolder.  

The issue of entitlement to service connection for basal cell skin cancer due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Ischemic heart disease, claimed as due to herbicide exposure, has not been diagnosed.  

2.  The competent and credible evidence of record fails to establish that the appellant's hypertension had its onset in service or within one year of service, or is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  Ischemic heart disease was not incurred in or aggravated by active service, nor may the disorder be presumed to have been, to include as related to herbicide exposure in Thailand.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA duty to notify was satisfied by way of letters sent to the appellant Veteran in March and April 2010.  The letters fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With those letters, the RO effectively satisfied the notice requirements with respect to the issues on appeal decided herein.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist an appellant in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The RO associated the appellant's VA and private treatment records with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In this case, the Board acknowledges that a VA examination was not provided with respect to the claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to an appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  In deciding to remand an issue for a medical nexus opinion, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit), upheld the determination that a VA medical examination is not required as a matter of course in virtually every appellant's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by an appellant, in which case an examination may not be required).  

Here, a VA examination is not needed to address the appellant's ischemic heart disease or hypertension claims.  The appellant's service treatment records do not reflect complaints, treatment, or diagnoses of ischemic heart disease or hypertension.  Further, there is no evidence of hypertension  until many years post-service.  There is also no competent or credible lay or medical evidence linking the appellant's hypertension with his active service.  Further, as will be discussed below, the appellant lacks the competency to render a diagnosis of hypertension.  Moreover, as to his claim for ischemic heart disease, there is no evidence of a diagnosis for the disorder, and therefore, there is no need to obtain a VA examination to determine a nexus between the disease and service, to include herbicide exposure in service.  

The appellant was provided an opportunity to set forth his contentions at a Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, at the May 2013 hearing, the VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Specifically, she provided the appellant the opportunity to obtain additional medical evidence in support of his claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection 

The appellant asserts that service connection is warranted for ischemic heart disease due to exposure to herbicides in service.  He maintains that hypertension is warranted based upon service incurrence.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease, as identified in 38 C.F.R. § 3.309(a), is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b)  (West 2002); 38 C.F.R. § 3.303(d) .

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102. 

Ischemic Heart Disease 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

Service treatment records are devoid of findings, treatment, or diagnosis for ischemic heart disease, to include during the one year chronic disease presumptive period.  There is also no evidence of ischemic heart disease after service.  Moreover, and of great import, there is no evidence of ischemic heart disease at any time during the appellate period.  On review of the entire evidence of record, there is no indication that the appellant has ischemic heart disease.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110  (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

Absent the appellant's personal statements, there is no evidence that he currently suffers from ischemic heart disease.  The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the appellant is competent to describe symptoms, he is not competent to diagnose himself as having ischemic heart disease.  Ischemic heart disease is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a physician or medical professional is necessary.  Again, there is not a scintilla of evidence to support the diagnosis of ischemic heart disease.  The appellant's unsubstantiated statements regarding his claim that he had ischemic heart disease are found to lack competency. 

Thus, since the evidence does not show that he presently has ischemic heart disease or has had it at any time since filing his claim, there is no basis upon which to grant service connection.  Service connection for ischemic heart disease is not warranted.  


Hypertension 

Service treatment records are devoid of findings, treatment, or diagnosis of hypertension.  The first evidence of hypertension was in 1977, when a VA examiner indicated that the appellant provided history of hypertension of eight years duration.  However, a March 1973 personal history following injury after a snowmobile accident, indicates specifically that there is no past medical history of high blood pressure.  Further, the appellant presented a statement for the claim of hypertension in February 2010, indicating that he was diagnosed with hypertension in 1972-73.  The rest of his medical records show treatment for hypertension since that time.  

The appellant testified at a Travel Board hearing in May 2013.  During that hearing, he made no statements regarding his claim for hypertension.  

The Board emphasizes that there were no findings, treatment, or diagnoses of hypertension in service.  There is also no evidence of record that hypertension was diagnosed within one year of the appellant's service discharge.  The contemporaneous objective medical evidence is simply against the finding that hypertension was shown/diagnosed during the appellant's active service nor was hypertension shown within the presumptive period for service connection.   

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the appellant's hypertension is causally related to active service. 

Specifically, other than the appellant's statements of such, the competent and credible evidence is against the finding that his hypertension is related to service.  The appellant indicated in his claim for service connection for hypertension, that he was diagnosed in 1972-73.  The evidence of record does not show evidence of hypertension prior to that time.  The Veteran also reported no hypertension, or history of such, in March 1973.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board observes that the appellant is not competent to state that he had hypertension since active service.  It is true that he is competent to identify some types of symptoms that could be ascribed to hypertension.  See Jandreau.   ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")  However, the Board finds that hypertension is not the type of physical malady that a layman may identify through any observable symptoms.  Moreover, even if the appellant is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination. 

Significantly, with respect to credibility, the appellant's reported history of hypertension eight years prior to 1976 (which would indicate that he had hypertension in service or within the first year post service) is inconsistent with the other evidence of record which shows that he claimed he was diagnosed with hypertension in 1972-73.  The fact remains that there is no evidence of record that shows a diagnosis of hypertension prior to 1977, which was at least nine years after service discharge.  Based on these findings, service connection for hypertension is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Service connection for ischemic heart disease, due to herbicide exposure, is denied.  

Service connection for hypertension is denied.  



REMAND

The appellant claims that service connection for basal cell skin carcinoma is warranted due to herbicide exposure.  He also maintains, in the alternative, that basal cell skin carcinoma, as well as squamous cell skin carcinoma, are due to sun exposure in service.  He stated during his May 2013 Travel Board hearing that he and many other servicemen sustained skin carcinoma due to sun exposure in Thailand.  Associated with the claims folder is a September 2002 VA outpatient treatment record indicting that the appellant had sun damaged skin.  The appellant has skin cancer, a medical examiner has indicated that the appellant has sun damaged skin, and the appellant alleges that this sun damage occurred in service.  A VA examination is necessary to render an opinion as the origin of the skin cancer.  See 38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records and any other medical evidence that may have come into existence since the time the claims file was last updated by the AOJ.

2.  Thereafter, the appellant should be afforded a VA examination to determine the nature and etiology of his claimed basal cell and squamous cell skin carcinoma.  All indicated tests and studies are to be performed.  In connection with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether it is at least as likely as not (50 percent probability or greater) that the appellant has basal cell and/or squamous cell skin carcinoma the result of active duty service, to include whether such was manifested to a compensable degree within one year of service discharge.  The examiner should address the appellant's claim of sun exposure in service as the basis for his skin cancer.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Following completion of the above and any other development or action deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the appellant and his representative, should be provided a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if deemed appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


